JUDGMENT

                                 Court of Appeals
                             First District of Texas
                                  NO. 01-15-00929-CV

      CITY OF SEALY, TEXAS; MARK STOLARSKI, MAYOR; AND LARRY
                 KUCIEMBA, CITY MANAGER, Appellants

                                            V.

                        TOWN PARK CENTER, LLC, Appellee

   Appeal from the 155th District Court of Austin County. (Tr. Ct. No. 2015V-0129).

       This case is an appeal from the interlocutory order signed by the trial court on
October 27, 2015. After submitting the case on the appellate record and the arguments
properly raised by the parties, the Court holds that Town Park Center LLC’s request for
attorneys’ fees is barred by governmental immunity. Accordingly, the Court dismisses
Town Park Center, LLC’s request for attorneys’ fees for lack of jurisdiction. The Court
also holds that Town Park Center, LLC’s claims for breach of contract and injunctive and
declaratory relief have become moot during the pendency of this appeal. Accordingly, the
Court vacates the Court’s October 27, 2015 interlocutory order and dismisses Town Park
Center, LLC’s claims for breach of contract and injunctive and declaratory relief for lack
of jurisdiction. Because these holdings dispose of all pending claims, the Court renders
judgment dismissing the case for lack of jurisdiction.

       The Court orders that the appellee, Town Park Center, LLC, pay all appellate costs.
      The Court orders that this decision be certified below for observance.

Judgment rendered April 19, 2016.

Panel consists of Justices Jennings, Massengale, and Huddle. Opinion delivered by Justice
Massengale.